EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maxwell Mauldin on 5/27/28.
The application has been amended as follows: 
	In the claims

	In claim 2, --configured to be-- has been inserted between “is” and “disposed” in line 7.

	In claim 20, in line 5, a period (--.--) has been inserted after “skimmer unit” and all of the following words (“the method further comprising: inserting first and …. closed positions.”) have been deleted. 

Terminal Disclaimer
The terminal disclaimer filed on 6/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,400,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 8, and 17, none of the most pertinent prior art of record teaches or fairly suggests a pool, skimmer unit, and method of assembling a pool as claimed, including 
The most pertinent prior art of record is Chalberg (US 4,359,790) is the most pertinent prior art of record which shows a filtration unit (10) for a hot tub having a front facing panel (14) and a threaded intake (14); a securing nut (20) which is configured to provide a water tight seal when the intake is extended through a side wall and the nut is rotatably connected to the intake. However, Chalberg does not show the particulars of a weir. Chalberg filters through a grate (22) and it would not be obvious to modify the filtration unit of the hot tub with a weir for a pool without the benefit of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754